Title: VII. Henry Dearborn’s Reply to Handsome Lake, Cornplanter, and Blue Eyes, 17 March 1802
From: Dearborn, Henry
To: Handsome Lake,Cornplanter,Blue Eyes

To Conyatauyou, or Handsome Lake a Seneca Chief.
              Brother,
              Your good father the President of the United States having seen your talk of yesterday directs me to assure you, that his ears are ever open to the just complaints of his red children and his heart ever disposed to afford them releif—
              Brother,
              It is much regretted by your father the President that the Deeds securing to you the lands which have been reserved for the use of his red Children, when purchases have been made from them, should have been made from them, should have been lost, and he has instructed me to relieve your apprehensions on that subject by furnishing you with a written Instrument which is to be considered as a General Guarantee of all the lands within the United States to which you are entitled by reservation or otherwise with his solemn assurances that they shall not be taken from you but by and with your consent. This paper I now on behalf of the Government of the United States present you—
              Brother,
              Having expressed to you the sentiments of your good friend and Father the President, I will add my own best wishes for the progressive improvements of my red brethren and that the Great Spirit may always prosper their endeavours after still higher and greater attainments—
              Brother,
              When you shall be prepared to set out for your own Country, I will cause you to be furnished with money to make you comfortable on the path, and will desire the Governments Agent at Fort Pitt to give each of you a new shirt one Ax a small Hoe and provisions to carry you home, where I wish you may arrive in safety and find your wives and children in health and comfort—
              To Captain Cornplanter
              Brother,
              Your Good friend the President instructs me to assure you that the reports which have reached his ears that you were no longer entitled to his confidence and friendship is totally disregarded by him. He still believes you the friend of his red children and of the white people, and he hopes soon to hear that you are restored to your former rank and influence in your own nation.
              Your father the President directs me to say that an enquiry shall be made in relation to the ten miles square of land on the Allegany, which you claim on the promise of Mr. Morris, and every thing done on the part of the Government that may be proper to induce Mr. Morris to comply with his stipulation—
              To the Blue Eyed Chief
              Brother,
              Your Father the President has seen your talk and is pleased with the sentiments it contains. He advises you with the solicitude of a parent, to open your ears to the council of the Handsome Lake, to listen to his advice and to be governed by his precepts. To cultivate a spirit of peace and harmony among yourselves and your white brethren and to labour assiduously to ameliorate your condition by the introduction of agraculture and the domestic Arts—You will then become respectable among your neighbours, and receive the approbation of the Great Spirit—
              Given under my hand and the Seal of the War Office this 17th: Day of March 1802.
              H. DearbornS. of W.
            